Citation Nr: 1614142	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in an amount of $6,580.20, to include the question of whether the debt was properly created.

(The issues of entitlement to a higher initial rating for a traumatic brain injury, whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, service connection for a sinus disorder and service connection for residuals of a left arm and elbow fracture are addressed in a separate appellate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to July 2003, from January 2004 to September 2005, and from July 27, 2007 to August 17, 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 administrative decision by the RO's Committee on Waiver and Compromises (Committee) which denied a waiver of recovery of an overpayment of compensation debt in the amount of $6,580.20.  The Veteran filed a notice of disagreement (NOD) in April 2012.  A statement of the case (SOC) was issued in November 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2015.

In October 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge..  A transcript of that hearing has been associated with the record.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.



For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran seeks a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $6,580.20.  He has challenged the validity of the debt, arguing that VA had been appropriately notified VA that he had been reactivated to the National Guard.  During the November 2015 Board hearing, the Veteran's representative argued that the Veteran submitted appropriate documentation of such activation on December 18, 2003 and April 1, 2004.

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims (Court) explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000). In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the Veteran for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b) (2015).

The Court also has held that, before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Preliminary review of the record indicates that, in a February 2004 rating decision, the Veteran was awarded service connection for a recurrent right shoulder dislocation and a healing ingrown and infected toenail of the right great toe, and initial ratings were assigned for each disability.  The Veteran was informed of these awards of service connection in a February 2004 letter.  In addition, an attachment to the February 2004 letter informed the Veteran that his payments may be affected by reentrance into active military or naval service or the receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard. 
The Veteran submitted an Enlistment Document showing that he had enlisted in the Air National Guard on December 18, 2003 while the state Air National Guard forwarded a Statement of Service for the Veteran to VA on April 1, 2004.  A December 2004 Report of Contact indicates that VA called the Veteran to inquire about his active duty status and was informed that he had been on active duty effective September 2004.

A June 2011 VA letter to the Veteran informed him that he had been paid while on active duty from January 2004 to September 2005, that he had also received VA compensation benefits at that time and that there was now an overpayment on this account.  The Veteran subsequently disputed the validity of the debt and sought a waiver of overpayment and argued, in essence, that VA committed administrative error by not stopping his VA compensation benefits while he was on active duty.  

A January 2012 administrative decision appears to have rendered a decision on the Veteran's request for waiver of overpayment; however, a complete copy of this decision does not appear to be of record.  On remand, a complete copy of such document should be associated with the record.

Without this information, the Board is unable to determine if the calculated overpayment amount of $6,580.20, is valid.  In fact, it is not clear from the current record how this debt was created, as there has been no accounting or audit done showing how the debt was calculated or indicating the amount of any repayments made by the Veteran.  In this regard, a February 2013 letter from VA indicates that the Veteran's debt was "liquidated" in May 2012.

Given the foregoing, the Board finds that further action is needed to determine whether the creation of the debt at issue was proper and, if so, the correct amount is needed prior to further appellate consideration, to include consideration of whether any portion of the debt was created through administrative error.

As a final matter, the Board notes that the Veteran submitted a Financial Status Report (FSR) in May 2012.  However, during his October 2015 hearing, the Veteran reported wages and expenses that were different than those reported in the May 2012 FSR.  Consequently, if the debt is determined to be valid, the Veteran should be asked to submit a current FSR.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding records related to the matter on appeal, to include the January 2012 administrative decision by the Committee.

2.  Formally adjudicate whether the overpayment charged to the Veteran was properly created, to include a determination as to whether the overpayment of benefits was the result of sole VA error under 38 U.S.C.A.            § 5112(b)(9)(10) and 38 C.F.R. § 3.500(b)(2). 

3.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including a current and complete FSR, providing all current income, expenses, and assets. 

4.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the record.  A supplemental statement of the case is not the appropriate means for accomplishing this task, under proper appellate guidelines.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations-to include matter of whether the debt was properly created, along with recitation of the pertinent law and regulations governing the issue of proper creation (including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965(a))-and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




